—Judgment unanimously affirmed. Memorandum: Defendant knowingly, voluntarily and intelligently waived his right to appeal, thereby waiving any *944challenge to the excessiveness of his sentence (see, People v Allen, 82 NY2d 761, 763; People v Callens, 199 AD2d 992, lv denied 83 NY2d 869). Because defendant agreed to the amount of restitution at the sentencing hearing, County Court did not err in failing to hold a restitution hearing (see, People v McElrath, 241 AD2d 932; State of New York v Stokols, 234 AD2d 222; cf., People v Barnett, 237 AD2d 917, lv denied 90 NY2d 855). (Appeal from Judgment of Erie County Court, D’Amico, J.—Attempted Robbery, 2nd Degree.) Present—Pine, J. P., Lawton, Hayes, Wisner and Fallon, JJ.